Simons, J. (dissenting).
A school bus driver may control where his vehicle stops, when the warning lights will be activated, and when to discharge his passengers. These are valid reasons for extending absolute liability against school defendants and in favor of a child injured by the driver’s, violation of subdivision (b) of section 1174 of the Vehicle and Traffic Law. By way of contrast, an oncoming motorist controls only his own car. There is no reason why he should be absolutely liable for violating subdivision (a) of section 1174 more *141than for injuring a child while speeding or entering an intersection in violation of a statute. If .the rule of the Van Gaasbech case (21 N Y 2d 239) is to be extended to the facts of this case, it should be done by the Court of Appeals.
I would reverse and remand for a new trial.
Herlihy, P. J., Staley, Jr., and Greenblott, JJ., concur with Sweeney, J.; Simons, J., dissents and votes to reverse in a memorandum.
Judgment and order affirmed, with costs.